Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, the Chief Executive and Financial Officer of HotApp International Inc (the “Company”), certifies that, to his knowledge: 1. The report of the Company for the twelve month period ended December 31, 2014as filed with the Securities and Exchange Commission on this date (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 15, 2015 By: /s/Chan Heng Fai Chan Heng Fai Chief Executive Officer Date: April 15, 2015 By: /s/ Robert Trapp Robert Trapp Chief Financial Officer
